WiNsnow, J.
The appellant contests the probate of the
will of one Henry Christian on the ground of mental in*189capacity and undue influence. The will was admitted to probate by the county court, and upon appeal this judgment was aflirmed in the circuit court. A jury was called in an advisory capacity in the circuit court, but on the conclusion of the testimony the circuit judge excused' the jury and made findings sustaining the will.
We have read the testimony, and are satisfied that the circuit judge was entirely right-in his disposition 1 of the case. It is entirely unnecessary to detail the evidence.
The contestant offered her husband generally as a witness, and an objection thereto was sustained. This ruling was right. If there was any matter upon which the husband was a competent witness, it should have been stated when the offer was made. Blabon v. Gilchrist, 67 Wis. 38. Numerous exceptions were taken to rulings of the court excluding evidence. Possibly some of the questions should have been answered, but, even if answered favorably to contestant, they could not change the result. No discussion of them is necessary.
By the Gourt.- Judgment affirmed.